 
PROMISSORY NOTE
 
On this date of 1/01/09, in return for valuable consideration received, the
undersigned borrower[s] jointly and severally promise to pay Patrick Kelly, the
"Lender", the sum of $2,698,682 Euros.
 
Terms of Repayment: This loan shall be repaid under the following terms: Full
repayment by 3/31/12
 
Place of Payment - all payments due under this note shall be made at the office
of Redquartz LTD,14 Baggot Court Dublin 2 Ireland, or at such other place as the
holder of this Note may designate in writing.
 
Default - In the event of default, the borrower[s] agree to pay all costs and
expenses incurred by the Lender, including all reasonable attorney fees
(including both hourly and contingent attorney fees as permitted by law) for the
collection of this Note upon default, and including reasonable collection
charges (including, where consistent with industry practices, a collection
charge set as a percentage of the outstanding balance of this Note) should
collection be referred to a collection agency.
 
Acceleration of Debt - In the event that the borrower[s] fail to make any
payment due under the terms of this Note, or breach any condition relating to
any security, security agreement, note, mortgage or lien granted as collateral
security for this Note, seeks relief under the Bankruptcy Code, or suffers an
involuntary petition in bankruptcy or receivership not vacated within thirty
(30) days, the entire balance of this Note and any interest accrued thereon
shall be immediately due and payable to the holder of this Note.
 
Joint and Several Liability - All borrowers identified in this Note shall be
jointly and severally liable for any debts secured by this Note.
 
Modification - No modification or waiver of any of the terms of this Agreement
shall be allowed unless by written agreement signed by both parties. No waiver
of any breach or default hereunder shall be deemed a waiver of any subsequent
breach or default of the same or similar nature.
 
Transfer of the Note - The borrowers hereby waive any notice of the transfer of
this Note by the Lender or by any subsequent holder of this Note, agree to
remain bound by the terms of this Note subsequent to any transfer, and agree
that the terms of this Note may be fully enforced by any subsequent holder of
this Note.
 
Severability of Provisions - In the event that any portion of this Note is
deemed unenforceable, all other provisions of this Note shall remain in full
force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
Choice of Law - All terms and conditions of this Note shall be interpreted under
the laws of Ireland, County Dublin 1.
 
Signed Under Penalty of Perjury, this 1st day of January, 2009,
 

 
Borrower(s) Simon Kelly
[Note- each borrower should sign separately.]
 
Signed in the presence of:
   
Witness John Kelly

[Note- the lender may not be a witness. If more than one witness is used, each
should sign separately.]
 
 
 

--------------------------------------------------------------------------------

 
 